Case 1:20-cv-03747-NRN Document 88 Filed 04/21/21 USDC Colorado Page 1 of 1




            Cisco Meeting App Instructions
                            Judge Neureiter

      For Video Teleconference ‐ From Google Chrome (recommended) on Windows, or
       Safari on Mac or iDevice, click on the link below to join. IMPORTANT: Contact
       Chambers or Courtroom Deputy prior to testing this link, as you may interrupt a
       scheduled setting:

       https://join.uc.uscourts.gov/invited.sf?secret=UudGOkTLZuliexYQHV4kpA&id=5323832
       63

       Note: Use the default of “Continue with browser” to join the meeting.

      For Audio Only:

       ‐ Phone: 571‐353‐2300, then enter 532383263

      Once you have joined the conference either by Video or Audio, please MUTE YOUR
       MIC.


       Family Member/Public/Media “listen” to hearing:

       Toll Free: 888‐398‐2342
       Access Code: 5755390#
